Citation Nr: 1341075	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  06-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease.  

2.  Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran and his spouse appeared and testified at a hearing in November 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2011 the Board issued a decision denying the Veteran's claim of entitlement to service connection for a back disorder, and remanding the claim of entitlement for a lung disorder.  In April 2013, the United States Court of Veterans' Claims (CAVC) issued a decision vacating the Board's September 2011 decision, and directing that the Board remand to request inpatient clinical records from the United States Naval Hospital in Jacksonville, Florida; reassess the credibility of the Veteran's statements; and if necessary, request another VA examination that accounts for the appellant's reported history.  

In addition, while on remand, the Veteran underwent a VA examination for his lungs in March 2013, and a Supplemental Statement of the Case was issued in April 2013, such that this issue is once again before the Board.  For the reasons discussed below, this issue will also be remanded to obtain additional information.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 1961, the Veteran was assigned to the U.S.S. Saratoga.  In late November and early December 1961, the Veteran was hospitalized for pneumonia.  The Veteran has indicated that while he was hospitalized for two weeks at the U.S. Naval Hospital in Jacksonville, Florida (also referred to as Naval Air Station Jacksonville), he was placed on bed rest that treated not only his pneumonia, but also his back pain.  Currently, only the narrative summary from such hospitalization is of record, and in light of the potential relevance of the hospitalization records to the Veteran's reports of back pain, remand is necessary.  Specifically, a special request for all inpatient clinical records for treatment obtained at the U.S. Naval Hospital in Jacksonville, Florida is necessary.  In addition, the Veteran has stated that he sought treatment at sick bay in Boca Chica, Florida to include for his back pain, and such sick bay records should be requested.  

In addition, the Veteran is competent and credible in his reports of heavy lifting in service.  The Board also finds that his accounts of in service low back pain, and pain since service, are consistent and credible.  The Board is cognizant that the Veteran has suggested that the service treatment records do not adequately reflect his visits to sick bay for his back pain, and refrains from determining what injury is the type that would have received treatment, and basing a credibility analysis on a lack of medical documentation.  

As such, the Veteran should be afforded another VA examination, wherein the examiner opines whether it is at least as likely as not that any diagnosed lumbar disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease is at least as likely as not related to the Veteran's service.  Reasoning for any opinion reached should be expressed, and the examiner must discuss the Veteran's reported history of low back pain in and since service, despite a lack of contemporaneous medical evidence.  For example, the Veteran has indicated that his low back hurt following labeling and moving hundreds of five-gallon buckets.  

Finally, in consideration of the remand to obtain outstanding inpatient records from the period of time that the Veteran was hospitalized at the U.S. Naval Hospital in Jacksonville, Florida for pneumonia, and in light of the Veteran's contentions that his current lung disorder is associated in part with his in-service pneumonia, the Board finds that such records are necessary in formulating an opinion regarding service connection for a lung disorder.  Following receipt of any outstanding inpatient clinical records, an addendum opinion should be obtained, from the examiner who provided the March 2013 VA examination if possible.  Reasoning should be provided for any opinion reached, and should account for not only the medical records, but also the Veteran's reported medical history.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record (i) the Veteran's inpatient clinical records for his treatment at the U.S. Naval Hospital in Jacksonville, Florida (AKA Naval Air Station Jacksonville) in November and December 1961, and (ii) any available treatment records from sick bay, to include from 1960 to 1961 from Boca Chica.  

If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then:  (a) notify the claimant of the specific records that were not obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination, to be conducted by a physician, to determine the etiology of any diagnosed low back disorder, to include post-operative residuals of lumbar surgeries, degenerative disc disease and degenerative joint disease.  All indicated tests must be accomplished.  The claims folder, access to Virtual VA, and a copy of this REMAND must be made available to the examiner. 

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed low back disability is related to military service or events therein, to include the Veteran's reported history of heavy lifting in service.  In making this determination, the examiner is to consider all relevant evidence, to include the Veteran's reported history of back pain in and since service, despite any lack of contemporaneous medical evidence.  

The examiner is to provide a complete rationale for any opinion offered. 

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the Veteran's low back disability is unknowable.

3.  After undertaking the above development to the extent possible, if additional records have been associated with the claims folder, then return the claims file to the author of the March 2013 VA examination report, if available.  If unavailable, then schedule an examination with another VA physician who specializes in pulmonology.  

After a review of the record on appeal, and examination if it is determined to be necessary, the examiner should discuss any current lung diagnoses, and opine as to whether it is at least as likely as not that any diagnosed lung disorder is related to service, to include exposure to asbestos, and in-service pneumonia. 

In providing answers to the above questions, the examiner must specifically take into account the claimant's in-service work history, which the M21-1MR finds is the type of work which would entail asbestos exposure, as well as his post-service work history and whether it also entailed working in an occupation that would expose him to asbestos. 

A complete rationale must be provided for any opinion offered.  The examiner should discuss the April 2009 opinion from Dr. A. Scheid which suggests a link between the Veteran's service and currently diagnosed lung disorder.  

4.  Thereafter, the AMC should ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. 

5.  After completion of the above, readjudicate the claims. If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


